Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 17, 2015

The Court of Appeals hereby passes the following order:

A15A1532. GREGORY K. ANKERICH v. THE STATE.

      In 2011, Gregory K. Ankerich was sentenced as a first offender to five years’
probation for possession of methamphetamine. In 2014, based on his commission of
new felonies, the trial court revoked Ankerich’s probation and adjudicated him guilty.
Ankerich then filed this direct appeal. We, however, lack jurisdiction.
      Because the underlying subject matter of Ankerich’s appeal is the revocation
of his “first offender” probation, he was required to file an application for
discretionary appeal in order to obtain review in this Court. See OCGA § 5-6-
35 (a) (5); Jones v. State, 322 Ga. App. 269 n. 2 (745 SE2d 1) (2013); Zamora v.
State, 226 Ga. App. 105 (485 SE2d 214) (1997). Ankerich’s failure to file an
application for discretionary appeal deprives us of jurisdiction to consider this appeal,
which is hereby DISMISSED. See White v. State, 233 Ga. App. 873 (505 SE2d 228)
(1998).

                                         Court of Appeals of the State of Georgia
                                                                              06/17/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.